   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK


   CMT DEVELOPERS, LLC,
                                                 No. 20 Civ. 1853 (JMF)(DCF)
                   Plaintiff,

       -against-                                    DECLARATION OF CHARLES V.
                                                       TOWLE IN SUPPORT OF
   US CAPITAL GLOBAL PARTNERS,                       DEFENDANTS’ MOTION TO
   LLC, and ISH SPENCER,                               DISMISS OR STAY FOR
                                                         ARBITRATION, OR
                   Defendants.                          ALTERNATIVELY, TO
                                                         TRANSFER VENUE




       Charles V. Towle, under penalty of perjury, declares as follows:

       1.     I am the managing partner of Defendant US Capital Global Partners, LLC

“(USCGP”) , and submit this declaration in Support Of Defendants’ Motion To Dismiss Or Stay

For Arbitration, Or Alternatively, To Transfer Venue.

       2.     Plaintiff CMT Developers LLC (“CMT” or “Plaintiff’) has filed claims against

Defendants USCGP and USCGP’s employee ISH SPENCER for: (1) Fraud in the Inducement;

(2) Declaratory Judgment; and (3) Conversion. See Verified Complaint, ¶¶ 34-50.

       3.     Attached as Exhibit A hereto is a true and correct copy of the Verified Complaint.

       4.     Plaintiff’s claims are based on a “Letter of Intent” entered into between USCGP

and Plaintiff in August 2019, whereby USCGP agreed to provide Plaintiff a credit facility of up

to $55,000,000. See Verified Complaint, ¶ 10. The Letter of Intent provided that USCGP would

be paid “Two percent (2.00%) of the total credit facility amount secured for the Company,
payable at closing, as well as two percent (2.00%) on any increases that may be secured for the

Company. The minimum Banking Fee for the Term Loan Facility shall be $1,100,000.” See

Exhibit A to the Verified Complaint.

       5.      Plaintiff entered into a Fee Agreement with USCGP, in September 2019. See

Exhibit B to the Verified Complaint. Pursuant to Schedule 1 of the Fee Agreement, Plaintiff

agreed to the following:

               1.BANKING FEES Client shall pay a contingent banking fee (the
               “Banking Fee”) based upon the successful consummation of each of the
               following types of transactions, irrespective of whether the transaction was
               funded or sourced by USCGP or by Client or a third party. 1.1 Debt Two
               percent (2.00%) of the principal amount of any debt facility commitment
               as well as two percent (2.00%) on any increases provided to Client by any
               lender, including any lender now providing a debt facility or financing to
               Client. The Minimum Banking Fee under this paragraph [1.1] shall be one
               million one hundred thousand US dollars ($1,100,000.00).

       6.      USCGP secured the credit facility sought by Plaintiff. Plaintiff now seeks to

avoid paying the agreed upon fees.

       7.      In the Letter of Intent and in the Fee Agreement, Plaintiff agreed to mandatory

arbitration with JAMS of any dispute arising out of the transaction, and agreed that the venue for

such arbitration would be in San Francisco, California.

       8.      On February 20, 2020, USCGP filed a Demand for Arbitration with JAMS. On

February 26, 2010, JAMS sent the parties a notice of commencement of arbitration and

appointed an arbitrator.

       9.      On March 6, 2020, the Arbitrator appointed by JAMS issued an order finding that

“JAMS has jurisdiction over this dispute and the parties should proceed to brief the issue of the

specific emergency relief requested by Claimant, as previously ordered.”




                                                2
       10.     Attached as Exhibit B is a true and correct copy of the order from the JAMS

arbitrator, dated March 6, 2020.

       11.     For these reasons, as set out in more detail below, the Court should dismiss or stay

this action so that it may be arbitrated in accordance with the parties’ agreement. Alternatively,

this Court should transfer venue to California, so that arbitration may be compelled by the United

States District Court for the Northern District of California.

       12.     The Letter of Intent provides the following with respect to the parties dispute

resolution procedures:

               Dispute Resolution

               (a)       Dispute. Any dispute, claim, or controversy arising out of or
                         relating to this term sheet, including the negotiation, breach,
                         validity or performance of the term sheet, the rights and
                         obligations contemplated by the tenn sheet, any claims of fraud or
                         fraud in the inducement, and any claims related to the scope or
                         applicability of this agreement to arbitrate, shall be resolved at the
                         request of any party to this term sheet through a two-step dispute
                         resolution process administered by JAMS or another judicial and
                         mediation service mutually acceptable to the parties involving first
                         mediation, followed if necessary, by final and binding arbitration
                         administered by a single JAMS arbitrator (the “Arbitrator”) in San
                         Francisco, California, pursuant JAMS Comprehensive Arbitration
                         Rules & Procedures.

       See Exhibit A to the Verified Complaint.

       13.     The Fee Agreement entered into between the parties provides the following with

respect to the parties dispute resolution procedures:

               21. Dispute Resolution; Waiver of Jury Trial 21.1 Dispute Resolution
               Any dispute, claim, or controversy arising out of or relating to this
               Agreement, including the negotiation, breach, validity or performance of
               the Agreement, the rights and obligations contemplated by the Agreement,
               any claims of fraud or fraud in the inducement, and any claims related to
               the scope or applicability of this agreement to arbitrate, shall be resolved
               at the request of any party to this Agreement through a two-step dispute


                                                   3
               resolution process administered by JAMS or another judicial and
               mediation service mutually acceptable to the parties involving first
               mediation, followed if necessary, by final and binding arbitration
               administered by a single JAMS arbitrator (the “Arbitrator”) in San
               Francisco, California, pursuant to JAMS Comprehensive Arbitration Rules
               & Procedures.

        See Exhibit B to the Verified Complaint.

        14.    All of Defendants’ business is conducted in California, such that a substantial part

of the events giving rise to Plaintiff’s claims occurred in California.

        15.    There is no connection between New York and the transactions at issue in the

litigation.

        16.    Attached as Exhibit C are true and correct copies of documents obtained from the

New Jersey, Division of Revenue and Enterprise Services, that state that CMT’s main business

address is located at 139 Ocean Avenue, Lakewood N.J., 08701.

        17.    Further, Defendants communications to Plaintiff were addressed to 1950 Rutgers

University Blvd., Suite 102 Lakewood, New Jersey 08701. See e.g., the address provided in the

Letter of Intent attached as Exhibit A to the Verified Complaint.

        18.    Plaintiff states in the Verified Complaint that it contacted Ms. Valerie Hapner

(“Hapner”), a commercial loan officer with Forbix Financial Group, located in Los Angeles,

California, to obtain financing for a property located in New Jersey. See Verified Complaint, at ¶

11.

        19.    Plaintiff claims that, in February 2019, Hapner brought the deal to Larry Perry, a

commercial loan officer at Parkview Financial (“Parkview”). Id. at ¶ 12.

        20.    Parkview is a direct private lender that provides short-term bridge and

construction loans, and is based in Los Angeles, California.



                                                  4
       21.       Defendant USCGP and the USCGP employees who were primarily involved with

the transaction with Plaintiff, Ish Spencer and I, are all based and reside in California.

       22.       Accordingly, the witnesses will be greatly inconvenienced if required to travel to

New York for this action.

       23.       As most of the witnesses required to testify reside in California, the documents in

their possession are also located in California.

       24.       USCGP’s headquarters and principal office is located in San Francisco California,

where all of USCGP’s business is conducted.

       25.       Moreover, the USCGP employees primarily involved with this transaction, Ish

Spencer and I, both reside in San Francisco, California.

       26.       In contrast, the owner of Plaintiff CMT is the only person identified as residing in

New York.

       27.       All of the due diligence, negotiations, communications, and decisions regarding

the financing at issue primarily occurred in California.

       28.       There is no indication that Plaintiff has no less relative means to litigate its claims

in California.

       29.       I declare under penalty of perjury that the foregoing is true and correct.




       03/09/2020
Dated: ___________                              By:______________________________
                                                    Charles V. Towle




                                                   5
